DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al. (US 10,013,354), hereinafter referred to as Flynn in view of Morning-Smith et al. (US 2017/0177374), hereinafter referred to as Morning-Smith and BYEON (US 2016/0012866), hereinafter referred to as Byeon.

Referring to claim 1, Flynn teaches, as claimed, an apparatus, comprising: a controller for one or more components of a memory module coupled to a bus of the memory module (i.e.-controller 104, col. 7, line 9); and a programmable memory array coupled to the bus of the memory module (i.e.-EEPROM, col. 14, lines 28-30).
However, Flynn does not teach an isolation component coupled to the bus of the memory module between the controller and the programmable memory array, wherein the isolation component is configured to isolate the controller from the programmable memory array on the bus of the memory module via a switch that is open in response to an absence of a first power signal on the controller and wherein the programmable memory array is powered by a second power signal when the switch is open in response to the absence of the first power signal. 
On the other hand, Morning-Smith discloses an isolation component (i.e.-isolating switch 110, see fig. 1 and page 4, ¶50) configured to isolate a host/controller from a memory array in response to an absence of a first power signal on the controller (page 1, ¶15, lines 4-11). Furthermore, Byeon discloses semiconductor memory apparatus comprised of multiple power supplies configured to supply power when there is power interruption or failure (page 2, ¶42 and ¶44, lines 1-9). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Flynn and incorporate an isolation component coupled to the bus of the memory module between the controller and the programmable memory array, wherein the isolation component is configured to isolate the controller from the programmable memory array on the bus of the memory module via a switch that is open in response to an absence of a first power signal on the controller and wherein the programmable memory array is powered by a second power signal when the switch is open in response to the absence of the first power signal, as taught by Morning-Smith and Byeon. The motivation for doing so would have been to detect a quick voltage drop, thereby to enable or disable the isolating switch within a short time of detecting a change in condition; and to ensure proper operation by supplying separate voltage to part of the memory array circuit while in low power or powered-off state.

As to claim 2, the modified Flynn teaches the apparatus of claim 1, wherein the controller comprises a field programmable gate array (FPGA) (col. 7, lines 9-11), the programmable memory array comprises an electrically erasable programmable read-only memory (EEPROM) (col. 14, lines 28-30), and the bus comprises an inter-integrated circuit (I2C) bus (col. 15, lines 10-12).
 
As to claim 3, the modified Flynn teaches the apparatus of claim 2, wherein: the programmable memory array comprises serial presence detect (SPD) information for the memory module; the memory module comprises a dynamic random access memory (DRAM) coupled to a NAND array that is configured to store contents of the DRAM upon a loss of power to the memory module; and the memory module is programmable memory array is accessible via the bus without energizing the DRAM or NAND array (col. 4, lines 31-37).
 
As to claim 4, the modified Flynn in view of Morning-Smith teaches the apparatus of claim 1, wherein the isolation component is configured to couple the controller to the programmable memory array via the switch that is closed in response to the controller receiving the first power signal (see Morning-Smith, page 3, ¶34, lines 14-21).
 
As to claim 5, the modified Flynn in view of Morning-Smith teaches the apparatus of claim 1, wherein isolation component comprises the switch that is configured to be closed in response to receiving the first power signal and is configured to be open in response to not receiving the first power signal (see Morning-Smith, page 3, ¶34).
 
As to claim 6, the modified Flynn teaches the apparatus of claim 1, wherein the controller and the programmable memory array are configured to transfer commands and data on the bus to a host (col. 10, lines 14-25).
 
As to claim 7, the modified Flynn in view of Morning-Smith teaches the apparatus of claim 1, wherein the programmable memory array is configured to receive a second power signal while the isolation component isolates the controller from the programmable memory array (see Morning-Smith, page 3, ¶34, lines 14-21).
 
As to claim 8, the modified Flynn teaches the apparatus of claim 1, wherein the programmable memory array is configured to transfer commands and data on the bus to a host while the isolation component isolates the controller from the programmable memory array (col. 10, lines 3-13).

Referring to claims 9-14, the claims are substantially the same as claims 1-8, hence the rejection of claims 1-8 is applied accordingly.

Referring to claims 15-20, the claims are substantially the same as claims 1-8, hence the rejection of claims 1-8 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 05/02/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184